Justice Blackmun,
dissenting.
Despite alleged procedural problems, I find petitioner’s constitutional challenge to the gas chamber to be a serious one. Only four States, Arizona, California, Mississippi, and North Caroling, still use the gas chamber as a method of execution. Its cruelty has been attested to on more than one occasion. See, e. g., the dissenting opinion of Justice Marshall, joined by Justice Brennan, in Gray v. Lucas, 463 U. S. 1237, 1240 (1983).
*1216In addition, adhering to my view that the death penalty cannot be imposed fairly within the constraints of our Constitution, see my dissent in Callins v. Collins, 510 U. S. 1141, 1143 (1994), I would grant the application for stay of execution and the petition for certiorari and would vacate the death sentence in this case.